Citation Nr: 0421173	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of 
frostbite to the fingers of both hands.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

4.  Entitlement to service connection for residuals of 
surgery to the toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from July 
1977 to October 1985 and prior and subsequent inactive 
service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
veteran's claims of entitlement to service connection for 
residuals of a left shoulder injury (which the RO 
characterized as residuals of a separation of a left shoulder 
injury, claimed as separation with 
arthritis/bursitis/tendonitis), for residuals of frostbite to 
the fingers on both hands, for degenerative disc disease of 
the lumbosacral spine (which the RO characterized as 
degenerated disk of the low back), and for residuals of 
surgery to the toes.  The veteran disagreed with this 
decision in November 2002.  In a statement of the case issued 
to the veteran and his service representative in March 2003, 
the RO concluded that no change was warranted in the denial 
of these claims.  The veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) in August 2003.  In 
a supplemental statement of the case issued to the veteran 
and his service representative in November 2003, the RO again 
concluded that no change was warranted in the denial of these 
claims.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's in-service complaints of a left shoulder 
injury were acute, transitory, and completely resolved with 
in-service treatment.

3.  There is no competent medical opinion that the veteran's 
currently diagnosed status-post left shoulder injury has 
resulted in any residuals that are related to service.

4.  There is no evidence of any in-service complaints of 
residuals of frostbite to the fingers of both hands.

5.  There is no competent medical opinion that the veteran 
currently suffers from residuals of frostbite to the fingers 
of both hands.

6.  There is no evidence of any in-service complaints of 
degenerative disc disease of the lumbosacral spine.

7.  There is no competent medical opinion that the veteran's 
currently diagnosed degenerative disc disease of the 
lumbosacral spine is related to service.

8.   There is no evidence of any in-service surgery to the 
toes.

9.  There is no competent medical opinion that the veteran 
currently suffers from residuals of surgery to the toes.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for residuals of a left shoulder injury have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  The criteria for establishing entitlement to service 
connection for residuals of frostbite to the fingers of both 
hands have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  The criteria for establishing entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

4.  The criteria for establishing entitlement to service 
connection for residuals of surgery to the toes have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claims of entitlement to service connection for residuals of 
a left shoulder injury, for residuals of frostbite to the 
fingers of both hands, for degenerative disc disease of the 
lumbosacral spine, and for residuals of surgery to the toes.  
In a letter dated in July 2002, after the receipt of a 
substantially complete application for VA benefits and prior 
to the adjudication of the currently appealed claims, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide in support of his claims, and of the need 
to advise VA of or submit any additional information or 
evidence that he wanted considered.  See Pelegrini, supra.  
The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for residuals of a left shoulder injury, for 
residuals of frostbite to the fingers of both hands, for 
degenerative disc disease of the lumbosacral spine, and for 
residuals of surgery to the toes.  By way of these documents, 
they also were specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on the veteran's behalf.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims of entitlement to service 
connection for residuals of a left shoulder injury, for 
residuals of frostbite to the fingers of both hands, for 
degenerative disc disease of the lumbosacral spine, and for 
residuals of surgery to the toes poses no risk of prejudice 
to the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board finds that 
additional development or notification is not required 
because it would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
and Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
extensive factual development indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no pertinent medical history at his 
enlistment physical examination in November 1976.  He also 
stated that he was in good health.  Clinical evaluation of 
the veteran revealed that he was entirely within normal 
limits, and he was found qualified for enlistment in to 
active service.

In January 1978, the veteran complained of pain in the left 
shoulder for one week, which he attributed to an injury 
incurred while playing basketball.  Objective examination of 
the veteran revealed no swelling in his extremities.  The 
assessment was muscle strain, left shoulder.

In June 1979, the veteran complained of a "large knot" on 
his shoulder from a collision playing basketball the day 
before.  The veteran also complained that he experienced a 
"little sharp pain" and he could not raise his arm without 
it hurting him.  

On periodic physical examination in November 1982, the 
veteran reported a medical history that included broken bones 
and recurrent back pain.  He also stated that he was in good 
health.  The in-service examiner noted that this history 
referred to a pre-service right ankle fracture in 1973 and 
low back strain. Clinical evaluation of the veteran revealed 
that he was entirely within normal limits, and he was found 
qualified for continued active service.  

In December 1983, the veteran was treated for injuries 
sustained in a motor vehicle accident.  At the time of his 
admission to the emergency room following this accident, he 
complained of pain in the right frontal area, right shoulder 
and scapula, and right post-neck.  He stated that he had been 
thrown from a vehicle at the time of the accident.  Physical 
examination of the veteran revealed point tenderness of the 
right acromioclavicular joint and over the right scapula.  
The assessment was multiple trauma.  The veteran was 
transported to another military hospital for further 
evaluation.

Following his transfer, the veteran was again examined in an 
emergency room at a military hospital.  On admission, it was 
noted that the veteran had been driving and then went off the 
road but had not lost consciousness.  Physical examination of 
the veteran revealed that movement of his arms and feet were 
"ok," his neck was stiff and tender, there was considerable 
tenderness in his right shoulder, there was some pain on 
motion of the back but it was not especially suspicious.  X-
rays of the veteran's cervical spine and right shoulder were 
obtained and interpreted as normal.  The diagnoses included 
right shoulder sprain and cervical spine sprain.  The veteran 
was released from the emergency room in an improved 
condition, ambulatory, and with complaints of some neck and 
shoulder pain.

There were no in-service complaints of residuals of frostbite 
to the fingers of both hands, degenerative disc disease of 
the lumbosacral spine, or residuals of surgery to the toes.

At his separation physical examination in September 1985, 
clinical evaluation of the veteran revealed that his upper 
extremities, feet, and spine were normal.  The veteran stated 
that he was in good health.  He was found qualified for 
separation from service.

On periodic U.S. Army Reserves physical examination in June 
1988, the veteran reported that he was in good health.  He 
also denied any history of health problems.  Clinical 
evaluation of the veteran revealed that he was entirely 
within normal limits, and he was found qualified for 
continued service in the Reserves.  

On periodic U.S. Army Reserves physical examination in July 
1991, the veteran reported a medical history that included 
broken bones.  The in-service examiner related this history 
to a pre-service left ankle fracture that had not required 
surgery and had not resulted in any problems.  The veteran 
also reported that he was in good health.  Clinical 
evaluation of the veteran revealed mild asymptomatic pes 
planus, but he was otherwise within normal limits.  The 
veteran was found qualified for continued service in the 
Reserves.

On periodic U.S. Army Reserves physical examination in July 
1993, the veteran's medical history included broken bones.  
The in-service examiner related this to a broken foot.  
Clinical evaluation of the veteran revealed that he was 
entirely within normal limits, and he was found qualified for 
continued service in the Reserves.

On periodic U.S. Army Reserves physical examination in 
February 1999, the veteran's medical history included swollen 
or painful joints, broken bones, and a painful or "trick" 
shoulder or elbow.  The veteran also stated that he was in 
good health.  Clinical evaluation of the veteran revealed 
that he was entirely within normal limits, and he was found 
qualified for continued service in the Reserves.

When he filed his claims of entitlement to service connection 
in June 2002 for residuals of a left shoulder injury, for 
residuals of frostbite to the fingers of both hands, for 
degenerative disc disease of the lumbosacral spine, and for 
residuals of surgery to the toes, the veteran stated that all 
of these conditions had been documented in his active duty 
service medical records.  Specifically, he contended that he 
had incurred frostbite to the fingers of both hands and 
degenerative disc disease of the lumbosacral spine during 
active service in 1978, he had undergone surgery to his toes 
during active service in 1981, and he had incurred a left 
shoulder injury during active service in 1983.  Finally, he 
contended that he had served in the U.S. Army Reserves from 
October 1988 to December 2000.

A review of the veteran's VA outpatient treatment records 
from 1999 to 2003 indicates that x-rays of the veteran's 
lumbosacral spine were obtained and interpreted in September 
1994 as showing a normal lumbosacral spine.  X-rays of the 
veteran's lumbosacral spine also were obtained and 
interpreted in August 1996 as showing a normal spine.  

On VA outpatient treatment in January 1999, the veteran 
complained of a remote history of "right" shoulder pain 
with a 5-day history of severe "right" shoulder pain.  The 
veteran stated that his pain was aggravated by shoulder 
movements, he was able to raised his left upper extremity 
above his head only with assistance from his right arm, the 
pain kept him from sleeping at night, and he rated the pain 
as 10/10 on a pain scale.  Objective examination of the 
veteran revealed that he was in moderate distress sitting 
with his left arm held to his chest in adduction.  
Musculoskeletal examination revealed no redness, swelling, 
muscle tenderness, or warmth.  The veteran's shoulder 
movements were possible but the range of motion  was limited 
secondary to pain, and the veteran's pain was aggravated by 
extension and abduction of the shoulder.  X-rays of the 
veteran's left shoulder were obtained and interpreted as 
showing adequate range of motion, no fracture, dislocation, 
bone destruction, degenerative changes, or calcification.  
The radiologist's impression was a normal left shoulder 
examination.  The examiner's assessment was possible rotator 
cuff tendonitis and rule-out bursitis.

On VA outpatient treatment in November 1999, the veteran 
complained of a history of left shoulder pain for years.  The 
veteran stated that his left shoulder pain was worsening and 
that over-the-counter medication only relieved his pain for 
1-2 hours.  Physical examination of the veteran revealed no 
clubbing, cyanosis, or edema in his extremities, no 
tenderness, swelling, or redness in the left shoulder, and 
limited lateral/forward motions but no backward motion 
limits.  The assessment was chronic shoulder pain.

On VA outpatient treatment in April 2002, the veteran 
complained of left shoulder pain.  He stated that he had been 
involved in a motor vehicle accident in 1983 with 
questionable shoulder dislocation and, since that time, he 
had experienced episodic pain (once or twice a year) not 
related to exertion where he had left shoulder pain for a 
couple of weeks.  The veteran also stated that his pain was 
located in the anterior shoulder and radiated down in to his 
biceps.  The veteran's January 1999 left shoulder x-rays were 
noted.  Physical examination of the veteran revealed a full 
range of motion at the left shoulder joint, both active and 
passive, no bony abnormality, tenderness at the biceps 
tendon, and pain with flexion against resistance.  X-rays of 
the veteran's left shoulder were obtained and interpreted as 
showing no evidence of abnormality in the glenohumeral or 
acromioclavicular joints and the bony structures and soft 
tissues were all unremarkable.  The radiologist's impression 
was a normal left shoulder.  The examiner's assessment was 
questionable biceps tendonitis.

In his Notice of Disagreement, received at the RO in November 
2002, the veteran stated that his left shoulder injury had 
occurred during service and resulted in a later diagnosis of 
bursitis.  He stated that his left shoulder pain was very 
severe and had worsened continually since service.  He also 
stated that, during in-service field exercises at Fort Hood, 
Texas, he had been carried to a field hospital and diagnosed 
with frostbite on his fingers.  He stated further that he 
experienced a lot of difficulty with his fingers due to his 
claimed in-service cold injury and could not do any outside 
work because of his hands.  Finally, the veteran stated that 
he had injured his back during service while doing physical 
training at an indoor gymnasium.  And, in a statement on his 
substantive appeal (VA Form 9) received at the RO in August 
2003, the veteran stated that he had injured his shoulder 
twice during service, his fingers changed color whenever he 
handled "any cold substance" and made it difficult for him 
to grasp objects, he had injured his back during service, and 
he had undergone surgery to cut his toenails during service 
in 1979.

Attached to the veteran's substantive appeal was a letter 
from a private physician concerning the veteran's claimed 
service-connected conditions.  In this July 2003 letter, the 
physician stated that he had known the veteran for 
approximately 1 year and had reviewed the veteran's medical 
records.  The veteran had reported to this physician that he 
had injured his back several times and had incurred a 
"frostbite injury."  This physician stated that the veteran 
reported injuring his back doing physical therapy in 1977 and 
in a motor vehicle accident in 1983.  He also stated that the 
veteran had incurred a frostbite injury in 1978 which 
"subsequently resulted in a Raynaud's phenomenon type 
reaction."  It was noted that the veteran's symptoms and 
tests were extremely consistent with an intermittent 
herniating disc in the L4-5 region produced by the veteran's 
two reported traumas to his back.  It also was noted that the 
veteran's Raynaud's phenomenon was in his hands with 
dysesthsias (or abnormal sensations) and peripheral vascular 
changes that was a reactive inflammatory process from his 
previous reported frostbite injury.  The private examiner 
concluded that the veteran's symptoms were related to the 
reported in-service injuries.

On VA (fee-based) examination in September 2003, the veteran 
complained that he had injured his left shoulder after a hard 
fall while playing basketball during service in 1978 and also 
complained of intermittent degenerative disc symptoms since 
1978.  The veteran stated that he had been diagnosed with 
bursitis, arthritis, and tendonitis, and described his 
symptoms as chronic left shoulder pain.  He also stated that 
he could not work, clothe himself, or reach due to his left 
shoulder pain, his shoulder felt like he had "pins sticking 
in them constantly" and this pain was constant.  The veteran 
stated further that he experienced no functional impairment 
of the left shoulder.  The VA examiner noted that the veteran 
had been discharged from the U.S. Army Reserves in December 
2000 and stated that he had reviewed the veteran's medical 
records.  The veteran reported that he could brush his teeth, 
walk, climb stairs, and dress himself at times, but he could 
not cook, shower, shop, vacuum, garden, drive a car, take out 
the trash, or push a lawn mower due to his left shoulder 
pain.  The examiner noted that the veteran had been employed 
as a manager of a finance services office since 1987.  

Physical examination of the veteran's left shoulder in 
September 2003 revealed that he refused to sit up or stand up 
straight and was tilted to the right severely, his gait was 
normal although difficult to describe, there was no evidence 
of heat, redness, swelling, or effusion in the left shoulder, 
and the veteran held the left shoulder in an attitude that 
allowed absolutely no flexion, abduction, external or 
internal rotation.  There was no evidence of muscle loss 
around the left shoulder girdle or the left arm, all of the 
muscles were in excellent condition, and there were no signs 
of atrophy whatsoever.  The veteran had a full range of 
motion in the left shoulder on flexion, abduction, and 
external and internal rotation, although the examiner stated 
that the veteran experienced pain on range of motion testing.  
X-rays of the veteran's left shoulder were obtained and 
interpreted as showing no evidence of fracture, dislocation, 
soft tissue abnormality, or any changes suggesting erosive or 
degenerative arthritis.  The radiologist's impression was a 
negative left shoulder and it was noted that, in spite of the 
reported history of bursitis, no specific evidence of 
bursitis was noted.  The VA examiner noted that the veteran 
was "absolutely uncooperative as far as examining is 
concerned...[and] grimaces, grunts, and moans with the 
slightest bit of movement."  However, the examiner observed 
that the veteran had no problem moving his left shoulder as 
he left the examination room and got in to a car to leave.  
This examiner concluded that the veteran " is malingering or 
feigning his symptoms."  

Physical examination of the veteran's lumbar spine in 
September 2003 revealed no evidence of radiation pain on 
movement, no muscle spasm, bilateral muscle tenderness in 
both paravertebral areas on the right and left of the lower 
spine and in the mid-line, straight leg raising was positive 
bilaterally, there were no signs of radiculopathy, there was 
a limited range of motion throughout because of pain, but 
there was no evidence of fatigue, weakness, lack of 
endurance, or incoordination.  Range of motion testing of the 
lumbar spine showed severe limitation of motion.  X-rays of 
the veteran's lumbar spine were obtained and interpreted as 
showing a normal lumbar spine.  

After completing physical examination of the veteran in 
September 2003, the VA examiner diagnosed status-post injury 
to the left shoulder, with no residual findings and no 
pathology to render a (more definitive) diagnosis.  The 
examiner stated that there were only subjective complaints of 
pain and there was no objective evidence of muscle atrophy or 
weakness of the left shoulder.  The examiner also diagnosed 
mild and intermittent degenerative disc disease, L4-5, and 
noted complaints of completely debilitating pain in the lower 
back and objective evidence of extreme limitation of range of 
motion.  In discussing the veteran's condition, the VA 
examiner stated that the veteran's symptoms were obviously 
feigned.  This examiner concluded that it was not at least as 
likely that the veteran's current problems were related to 
the motor vehicle accident that he had in service in 1983.  
This examiner stated that, if the veteran had incurred any 
significant injuries as a result of this accident, he could 
not have remained in service.

In a statement received at the RO in February 2004, the 
veteran admitted that the private examiner who had provided a 
medical nexus opinion between the veteran's claimed residuals 
of a left shoulder injury, the claimed residuals of frostbite 
to the fingers of both hands, and the claimed degenerative 
disc disease of the lumbosacral spine and service in July 
2003 did not have access to his service medical records at 
that time.


Analysis

The veteran and his service representative essentially 
contend on appeal that he injured his left shoulder and 
lumbosacral spine, received frostbite on the fingers of both 
hands, and underwent surgery on his toes during active 
service in the U.S. Army, and therefore he is entitled to 
service connection for residuals of a left shoulder injury, 
for residuals of frostbite to the fingers of both hands, for 
degenerative disc disease of the lumbosacral spine, and for 
residuals of surgery to the toes.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for residuals of 
a left shoulder injury, for residuals of frostbite to the 
fingers of both hands, for degenerative disc disease of the 
lumbosacral spine, and for residuals of surgery to the toes.  
Specifically, the Board notes that the veteran's in-service 
complaints of a left shoulder injury appear to have been 
acute, transitory, and completely resolved with in-service 
treatment.  The veteran also does not currently suffer from 
any residuals of a left shoulder injury that are related to 
service.  A review of the veteran's claims file does not show 
any treatment for residuals of frostbite to the fingers of 
both hands or for residuals of surgery to the toes at any 
time.  Finally, there is no competent medical opinion that 
the veteran's currently diagnosed degenerative disc disease 
of the lumbosacral spine is related to service.

A review of the veteran's service medical records indicates 
that he reported consistently that he was in good health on 
periodic physical examinations conducted during his period of 
active service.  As noted above, the veteran was treated for 
complaints of a left shoulder injury in January 1978 and June 
1979.  These complaints appear to have been acute, 
transitory, and completely resolved with in-service 
treatment, as no pertinent complaints were noted on periodic 
physical examination of the veteran in November 1982.  The 
veteran also was involved in a motor vehicle accident during 
service in December 1983 which resulted in right shoulder and 
cervical spine injuries.  None of the veteran's complained of 
in-service injuries were noted on his separation physical 
examination in September 1985, and the veteran was found 
clinically normal.  In fact, the only residual of the in-
service motor vehicle accident noted at separation was a scar 
on the left upper arm.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that normal medical findings at 
separation from service, as well as the absence of any 
medical records indicating a diagnosis or treatment for many 
years after service, constitutes probative evidence against a 
claim).

The veteran also consistently reported that he was in good 
health on periodic physical examinations conducted during his 
period of service in the U.S. Army Reserves.  A review of 
these examinations does not demonstrate any continuing 
complaints or residuals from any in-service injuries 
allegedly sustained during the veteran's active service.  A 
review of the veteran's post-service VA outpatient treatment 
records only discloses treatment for left shoulder complaints 
and for degenerative disc disease of the lumbosacral spine.  
None of the VA examiners who treated the veteran for his left 
shoulder complaints or for degenerative disc disease of the 
lumbosacral spine related either of these conditions to 
service or any incident of service, to include the motor 
vehicle accident.  More importantly, at the veteran's most 
recent VA examination in September 2003, the VA examiner 
concluded that the veteran was malingering and feigning his 
claimed left shoulder and lumbosacral spine symptoms.  This 
examiner specifically concluded that the veteran's complained 
of left shoulder condition had resulted in no residuals and 
was not related to service.  Although the VA examiner 
diagnosed degenerative disc disease of the lumbosacral spine, 
he stated that this condition also was not related to 
service.  The VA examiner opined that the veteran would not 
have been able to continue in service if his claimed left 
shoulder and lumbosacral spine injuries in the 1983 motor 
vehicle accident had been as severe as he alleged.

In this regard, the Board acknowledges the opinion provided 
by the veteran's private physician in July 2003 regarding a 
medical nexus between the veteran's service and the claimed 
residuals of a left shoulder injury, the claimed residuals of 
frostbite to the fingers of both hands, and the claimed 
degenerative disc disease of the lumbosacral spine.  However, 
and as the veteran himself admitted in his February 2004 
statement, this examiner did not review the veteran's service 
medical records prior to rendering his opinion.  Further, 
this examiner's July 2003 opinion was based entirely on the 
veteran's reported medical history.  See Mense, supra.  Even 
assuming that the veteran's claimed residuals of a left 
shoulder injury, residuals of frostbite to the fingers on 
both hands, and degenerative disc disease of the lumbosacral 
spine were related to service (which they are not), any 
medical opinion regarding when and what actions or sequence 
of events contributed to these claimed conditions was outside 
the scope of competence possessed by the private examiner who 
related these conditions to service in July 2003 after taking 
the veteran's subjective military history.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993) (credibility of a statement 
may not be presumed when the fact asserted is beyond the 
competence of the person making the assertion); and  Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history).  As such, the July 
2003 private examiner's opinion is of less probative value 
than the opinion provided by the VA examiner in September 
2003.  Accordingly, the July 2003 private examiner's opinion 
cannot serve as a basis for granting the veteran's service 
connection claims. 

Because there is no objective medical evidence documenting 
frostbite to the veteran's fingers or any in-service surgery 
to the toes, the Board concludes that medical opinions are 
not necessary to decide the claims of entitlement to service 
connection for frostbite to the fingers of both hands and for 
residuals of surgery to the toes, in that any such opinions 
could not establish the existence of these claimed disorders 
during active service.  See Godfrey, supra.

The Board observes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The United States Court of Appeals for 
the Federal Circuit observed that the structure of these 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for residuals 
of a left shoulder injury, for residuals of frostbite to the 
fingers of both hands, for degenerative disc disease of the 
lumbosacral spine, and for residuals of surgery to the toes 
are lay statements.  In this regard, the Board notes that the 
veteran is competent to provide lay statements as to the 
features or symptoms of an injury or illness.  Similarly, the 
veteran also is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
The veteran and his service representative have maintained 
throughout the pendency of this appeal that he incurred a 
left shoulder injury, frostbite to the fingers of both hands, 
degenerative disc disease of the lumbosacral spine, and 
underwent surgery to the toes during active service.  As 
noted above, however, none of these statements are supported 
by the objective medical evidence of record.  Additionally, 
when the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of any of the claimed 
service-connected conditions.  Therefore, the Board cannot 
assign any probative value to the lay assertions in the 
record of this claim that residuals of a left shoulder 
injury, residuals of frostbite to the fingers of both hands, 
degenerative disc disease of the lumbosacral spine, or 
residuals of surgery to the toes were incurred during 
service.

Finally, the Board notes that veterans claiming benefits have 
an obligation to cooperate with VA.  The duty to assist is 
not a one-way street and the veteran, in the instant case, 
has not fulfilled his duty to cooperate in this manner.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of a left shoulder injury, residuals of frostbite 
to the fingers of both hands, degenerative disc disease of 
the lumbosacral spine, and for residuals of surgery to the 
toes.  38 U.S.C.A. § 1131 (West 2002).  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the appeal is denied.


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for residuals of frostbite 
to the fingers of both hands is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.

Entitlement to service connection for residuals of surgery to 
the toes is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



